PER CURIAM.
Both parties petitioned for reconsideration. Appellant’s petition is denied.
In her petition, wife contends we erroneously determined that husband was the prevailing party and that as the prevailing party, she should be awarded her costs and an attorney fee for which she also filed a petition.
The only modification of the trial court decree made by this court was to reduce the trial court’s award of spousal support by $97 per month and to reallocate $97.24, payable monthly, to her property division. Although this modification of the trial court decree modifying the original decree was made at husband’s request, the only practical beneficial effect of the change was to wife. Under the decree as we modified it, wife would not be taxed on the amount allocated to property division, and husband would not be entitled to deduct that amount for tax purposes as spousal support. We conclude that the modification we made was áo insubstantial as to amount essentially to an affirmance of the trial court, particularly where, as here, the modification benefited the respondent. See Gowin v. Heider, 237 Or 266, 326-27, 386 P2d 1, 391 P2d 630 (1964).
Appellant’s petition for reconsideration is denied; respondent’s petition for reconsideration of designation of prevailing party and for an attorney fee is allowed; costs, including an attorney fee of $1500 are allowed to respondent.